        Case 2:12-md-02323-AB Document 11437 Filed 07/14/21 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: NATIONAL FOOTBALL LEAGUE                       |       No. 2:12-md-02323-AB
PLAYERS’ CONCUSSION INJURY                            |       MDL No. 2323
LITIGATION                                            |


    RESPONSE TO MOTION FOR ORDER TO SHOW CAUSE BY BROWNGREER
                 (Re: Documents # 11429, and Corrected 11430)

       In response to BrownGreer’s Motion for Order to Show Cause against the underlying

firm, undersigned counsel clarifies the simplicity of its Florida Court action and the abject non-

involvement with legitimate civil NFL Claims investigations, but solely acting to protect

attorney work product and attorney client privileged communications that have been breached.

Undersigned law firm has the legal and professional ethical obligations to protect attorney work

product and attorney client communication privileges and is required by law and rules of

professional responsibility to do so when our law firm has been the victim of an illegal breach of

our email servers, as perpetrated by, or facilitated by Defendants. The Undersigned also has the

right to have these criminal violations adjudicated free of the bias of the purview of the NFL

Concussion Settlement. We are claiming legal, ethical, and criminal violations that, on their face,

have nothing to do with the Rules of the NFL Concussion Settlement, nor the Eastern District of

Pennsylvania. Our email was hacked by Defendants, and/or by consent for related parties to

illegally hack our private law firm email servers. Simply stated.

       The Complaint seeking Injunctive Relief is in no way a ploy to intermeddle with the NFL

Concussion Claims processes. Rather, the named Defendants in our Complaint seeking

Injunctive Relief, rightly filed in the Second Judicial District, in and for Leon County, Florida,

where the law firm is located and where the violation has taken place, is seeking relief from the

crime committed against this law firm by the outright, admitted, and evidenced hacking of our



                                                 1
        Case 2:12-md-02323-AB Document 11437 Filed 07/14/21 Page 2 of 5




private law firm email server. In so doing, Defendants are blatantly violating our Constitutional

right to privacy, (Florida) State law against illegal wire-tapping and our right to protect attorney

work product and attorney-client communication privilege.

       This matter has nothing to do with the NFL Concussion Settlement in so far as this law

firm properly asserting its rights to prevent the willful criminal conduct that has victimized this

law firm, as perpetrated directly, or as accessories, by all of the named Defendants to our

Complaint Seeking injunctive Relief, filed in State Court. By demanding our Federal and State

rights not to be victimized by the aforementioned criminal conduct of illegal wire-tapping, we

emphasize that our Complaint Seeking Injunction not be biased under the wrongful purview of

this Court, as our Complaint, on its face, has nothing to do with the NFL Concussion Settlement.

Our civil rights have been violated, and in no instance in the Rules of the NFL Concussion

Settlement are such unconstitutional criminal violations perpetrated by the NFL Claims

Administration and related parties in pursuit of a civil investigation regulated. This court does

not have the right, nor is equipped to adjudicate the matter at issue by claiming original

jurisdiction. This court does not have original jurisdiction over the abovementioned criminal

violations.

       Over two months ago, undersigned reasonably and professionally requested in writing

that BrownGreer and other Defendants disclose the source of the illegal breach of this law firm’s

attorney work product and attorney client communication privileges. These inadvertent

communications mistakenly sent to a non-existent in-house email address had nothing to do in

any fashion with any NFL claim. To cover its willful misconduct, BrownGreer choses to hide its

illegal activities, and has offered no response to our written inquiries as to how they illegally

received such information.




                                                  2
          Case 2:12-md-02323-AB Document 11437 Filed 07/14/21 Page 3 of 5




          In a failed attempt to obfuscate the basic and simple goals of protecting attorney work

product and attorney client communication privilege, BrownGreer’s Motion for Order to Show

Cause and extensive exhibits now tries to claim that criminally violating these privileges is

essential for civil investigations. That is simply not so. No court of law would permit this

willful misconduct.

          BrownGreer claims there is exclusive federal jurisdiction in the United States District

Court for the Eastern District of Pennsylvania to adjudicate criminal violations of attorney work

product and attorney client communication privileges of this firm or any law firm. That is false.

These foundational rights are the jurisdiction of every attorney in every state and federal court

and every attorney can apply to the courts in their respective state to protect and enforce these

rights.

          What is particularly telling in its Motion for Order to Show Cause, is that BrownGreer

admits its willful misconduct in violating foundational legal attorney work product and attorney

client communication privileges.

          BrownGreer admits that it is, at the very least, willfully complicit in an illegal breach of

attorney client work product and communication privileges, for which they were put on notice

over two months ago in writing by the Undersigned. In their current Motion for Order to Show

Cause BrownGreer finally admits that there is a “confidential informant” that it willfully works

with to perpetrate this legal and professional misconduct. Consequently, only through filing the

disputed state court injunction action to protect its attorney client work product and

communication privileges has any information relating to this criminal violation been provided

by Defendants.




                                                    3
        Case 2:12-md-02323-AB Document 11437 Filed 07/14/21 Page 4 of 5




        There can be no “confidential informant” under the sun who has access to our law firm

email servers, unless illegally begotten by the Defendants, or by another agency who illegally

transmitted this information to Defendants, who are in turn accessories to this crime. Under the

law and rules of professional responsibility, undersigned’s law firm is entitled to know the

details and source of this willful breach of these foundational legal privileges.

        WHEREFORE undersigned hereby implores that BrownGreer and the other Defendants,

who are engaged in willful criminal misconduct and abuse of their authority granted by the

Honorable Judge Brody, be investigated and sanctioned for this misconduct in the proper venue,

which is not within the original jurisdiction of this Court. Our Complaint Seeking Injunctive

Relief, rightly filed in the Second Judicial Circuit, in and for Leon County, Florida, seeks the

immediate termination of this willful criminal misconduct of wire-tapping, in violation of the

attorney work product and attorney client communication privileges of this law firm, and that the

sources of the current breaches and any others involving this law firm be judicially compelled to

be provided to the undersigned by the proper Court. Defendants have acknowledged that they

have engaged in these legal, ethical, and criminal violations in pursuit of a civil investigation by

admitting to a “confidential informant,” and further, after being put on notice that the

information at issue was obtained via illegal wire-tapping, have acquiesced to the use of such

information in a civil investigation, have thereby unquestionably committed a criminal act

directly, or are accessories to a criminal act.

        Undersigned also requests, on behalf of any other law firm that may have been subject to

such willful misconduct by BrownGreer, in violation of these foundational privileges, that these

other law firms be informed of breaches of their attorney work product and attorney client




                                                  4
        Case 2:12-md-02323-AB Document 11437 Filed 07/14/21 Page 5 of 5




communication privileges so that they can act as they are required under the law and rules of

professional conduct to protect these privileges.


                                                            Respectfully submitted,

                                                            /s/ Richard Collins
                                                            Richard Collins, J.D.
                                                            Florida Bar No.: 161195
                                                            Collins & Truett Attorneys, P.A.
                                                            113 South Monroe Street
                                                            Tallahassee, Florida - 32301
                                                            Dick@CollinsTruett.com

                                                            Attorney for Plaintiff


                                CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Response to Motion for Order to

Show Cause has been served by electronic mail, on this 14th day of July, 2021, upon the

following:


 Special Masters:                                       HML Group, LLC:

 Lawrence F. Stengel                                    HML Group, LLC
 289 Granite Run Drive, Suite 300                       727 Shropshire Drive
 Lancaster, PA 17601                                    West Chester, PA 19382
                                                        BrownGreer, PLC:
 Perry Golkin:                                          Orran Brown, Sr., and
 500 Park Avenue, 4th Floor                             Roma Petkauskas
 New York, NY 10022                                     250 Rockets Way
                                                        Richmond, Virginia 23231
 Counsel for Special Masters Wendell
 Pritchett, Jo-Ann M. Verrier and
 David Hoffman:

 Dennis R. Suplee
 SCHNADER HARRISON SEGAL &
 LEWIS LLP
                                                        /s/ Richard Collins, Esq
 1600 Market Street, Suite 3600
 Philadelphia, PA 19103                                     Richard Collins, Esq.



                                                    5
